United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3195
                         ___________________________

                                   Robinson Diaz

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                             Submitted: May 17, 2016
                               Filed: June 1, 2016
                                   [Published]
                                 ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Robinson Alirio Diaz, a citizen of El Salvador, entered the country illegally.
In 2011, the Department of Homeland Security sent him, by regular mail, a Notice to
Appear in removal proceedings. It advised Diaz he needed to appear at the removal
hearing or risk an in absentia removal order. It did not provide the date and time of
the hearing. A week later, the immigration court sent Diaz, by regular mail, a Notice
of Hearing of Removal Proceedings, stating the date and time of the hearing. Diaz
did not show up at the hearing. The immigration judge entered an in absentia
removal order. See 8 U.S.C. § 1229a(b)(5)(A) (authorizing an immigration judge to
issue in absentia orders if the alien receives notice of the hearing, fails to appear, and
the government proves removability by “clear, unequivocal, and convincing
evidence”).

      Two years later, DHS apprehended Diaz and began removal proceedings. He
moved to reopen the in absentia removal order, arguing he never received the Notice
of Hearing. Alternatively, he moved to reopen to apply for asylum. The immigration
judge denied both motions, and the BIA affirmed. Having jurisdiction under 8 U.S.C.
§ 1252, this court denies the petition for review.

       This court reviews denials of motions to reopen for abuse of discretion. Alemu
v. Mukasey, 509 F.3d 907, 909 (8th Cir. 2007). “The [BIA] abuses its discretion
where it gives no rational explanation for its decision; departs from its established
policies without explanation; relies on impermissible factors or legal error; or ignores
or distorts the record evidence.” Id. This court reviews legal questions de novo. Vue
v. Gonzales, 496 F.3d 858, 859 (8th Cir. 2007).

        Diaz argues he did not receive the Notice of Hearing, rendering the removal
order unlawful and in violation of his due process rights. See § 1229a(b)(5)(C)
(allowing a motion to reopen at any time for failure to provide notice). The
government generally must provide “a written notice” of a removal hearing and give
it to the alien “in person . . . (or, if personal service is not practicable, through service
by mail to the alien or to the alien’s counsel of record if any). . . .” § 1229(a)(1).
“Service by mail under this section shall be sufficient if there is proof of attempted
delivery to the last address provided by the alien. . . .” § 1229(c). Service by mail
also satisfies the requirements of due process. See Haider v. Gonzales, 438 F.3d 902,
908 (8th Cir. 2006).

                                            -2-
       Notice by regular mail is presumed to be delivered. Ghounem v. Ashcroft, 378
F.3d 740, 744 (8th Cir. 2004) (acknowledging the presumption, which is a weaker
presumption than that accorded notice sent by certified mail). In determining whether
an alien has overcome this presumption, the immigration judge considers (1) the
alien’s affidavit, (2) affidavits from family members or others with personal
knowledge, (3) the alien’s due diligence, after learning of the in absentia order, in
seeking to redress the situation, (4) applications for relief, demonstrating the alien had
an incentive to appear, (5) previous attendance at immigration hearings, and (6) any
other evidence. See Matter of M-R-A-, 24 I. & N. Dec. 665, 674 (BIA 2008). See
also Ghounem, 378 F.3d at 744 (“Where a petitioner actually initiates a proceeding
to obtain a benefit, appears at an earlier hearing, and has no motive to avoid the
hearing, a sworn affidavit . . . should ordinarily be sufficient to rebut the presumption
of delivery. . . .”).

      Diaz submitted an affidavit, claiming he never received the Notice of Hearing.
However, he admitted receiving the Notice to Appear, sent one week earlier to the
same address. Diaz had not filed for any type of relief, had never appeared at an
immigration hearing, and had no incentive to attend the removal hearing because his
removability was not in doubt. He did nothing to redress the in absentia order until
apprehended by DHS two years later. Diaz’s affidavit is insufficient to overcome the
presumption of delivery.

      Diaz also challenges the denial of his motion to reopen to apply for asylum.
Diaz did not file this motion until two years after the immigration judge entered the
order of removal. His motion to reopen is thus time-barred, unless he demonstrates
his application for asylum is “based on changed country conditions. . . .” See
§§ 1229a(c)(7)(C)(i), (ii). Evidence of the changed conditions must not have been
available or discoverable at the time of the 2011 hearing. See § 1229a(c)(7)(C)(ii).




                                           -3-
       Diaz claims he “recently” learned of the violent conditions in El Salvador. He
also submits that his step-father was murdered (but does not provide the date of that
murder). Neither fact demonstrates a change in conditions between the 2011 hearing
and his 2013 motion to reopen. See Zheng v. Mukasey, 523 F.3d 893, 896 (8th Cir.
2008).

      The BIA did not abuse its discretion in denying the motion to reopen the in
absentia order of removal, or the untimely motion to reopen to apply for asylum.



                                    *******

      The petition for review is denied.
                       ______________________________




                                         -4-